

117 S2541 IS: Shadow Wolves Enhancement Act
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2541IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Sinema (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the reclassification of the tactical enforcement officers (commonly known as the Shadow Wolves) in the Homeland Security Investigations tactical patrol unit operating on the lands of the Tohono O'odham Nation as special agents.1.Short titleThis Act may be cited as the Shadow Wolves Enhancement Act.2.Reclassification of Shadow Wolves as GS–1811 special agentsNotwithstanding any other provision of law, the Director of U.S. Immigration and Customs Enforcement is authorized—(1)to reclassify the GS–1801 tactical enforcement officers (commonly known as Shadow Wolves) assigned to the Homeland Security Investigations tactical patrol unit operating on the lands of the Tohono O'odham Nation, as of the date of the enactment of this Act, as GS–1811 special agents, upon the successful completion of—(A)the Federal Law Enforcement Training Center’s Criminal Investigator Training Program; and(B)(i)Customs Basic Enforcement School, if the officer was hired before March 2003; or(ii)U.S. Immigration and Customs Enforcement Homeland Security Investigations Special Agent Training, if the officer was hired during or after March 2003;(2)to classify any Shadow Wolves who are assigned to the unit referred to in paragraph (1) after such date of enactment as special agents upon the successful completion of the training described in paragraph (1); and(3)to classify any Shadow Wolves who are hired as part of a comparable unit (regardless of location) after such date of enactment as special agents upon the successful completion of the training described in paragraph (1). 3.Expansion of Shadow Wolves ProgramNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Comptroller General of the United States, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a strategy for—(1)retaining existing Shadow Wolves;(2)recruiting new Shadow Wolves;(3)expanding comparable units referred to in section 2(3) to appropriate areas near the international border between the United States and Canada or the international border between the United States and Mexico, with the approval and consent of the appropriate Indian tribe; and(4)determining the best process for expanding the reach of the Shadow Wolves Program to include historically and culturally significant areas for Tribal communities that are not located on Tribal lands. 4.GAO study(a)StudyThe Comptroller General of the United States shall conduct a study to determine the best process for expanding the reach of the Shadow Wolves Program to include historically and culturally significant areas for tribal communities that are not located on tribal lands.(b)ReportNot later than 1 year after receiving the strategy under section 3, and annually for the following 2 years, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives—(1)an assessment of the effectiveness of such strategy; and(2)any recommendations for improvements to the strategy that the Comptroller General determines to be appropriate.